 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                      CENTRAL DISTRICT OF CALIFORNIA

10

11   DARREN MICHAEL BIRKS, JR.,                  Case No. 5:21-cv-00399-AB (AFM)
12                       Petitioner,
                                                 ORDER ACCEPTING FINDINGS
13          v.
                                                 AND RECOMMENDATIONS OF
14   JOSIE GASTELLO, Warden,                     UNITED STATES MAGISTRATE
                                                 JUDGE
15                       Respondent.
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, records on
18   file and the Report and Recommendation (“Report”) of United States Magistrate
19   Judge. Further, the Court has engaged in a de novo review of those portions of the
20   Report to which objections have been made. Petitioner’s objections are overruled.
21   With the exception of the following, Petitioner’s objections do not warrant discussion
22   as they are properly addressed in the Report.
23         Petitioner objects to the Report’s determination that the statute of limitation
24   began to run when his conviction became final. Instead, Petitioner contends that he
25   is entitled to delayed accrual under 28 U.S.C. § 2244(d)(1)(D), which provides that
26   the statute of limitation commences when a petitioner knows or through the exercise
27   of due diligence should discover the factual predicate of his claims.
28         The petition here raises two claims for relief: (1) Petitioner’s guilty plea was
 1   not voluntary or knowing because he was “deceived into accepting a gang
 2   enhancement allegation that is neither supported by law or fact” and (2) Petitioner’s
 3   plea is fundamentally unfair because it is based upon a misapplication California’s
 4   gang enhancement provision. (ECF 1 at 12-14.) According to Petitioner, he
 5   discovered the factual predicate for his claims on April 23, 2020, the date on which
 6   he was shown a copy of People v. Le, 61 Cal. 4th 416 (2015), and “discovered” that
 7   his sentence was contrary to People v. Rodriguez, 47 Cal. 4th 510 (2009). (ECF 12
 8   at 1.)
 9            Under section 2244(d)(1)(D), the limitation period commences when
10   petitioner knows or through the exercise of due diligence should discover the factual
11   predicate of his claims, not when petitioner learns the legal significance of those
12   facts. See Ford v. Gonzalez, 683 F.3d 1230, 1235 (9th Cir. 2012); Hasan v. Galaza,
13   254 F.3d 1150, 1154 n.3 (9th Cir. 2001). Thus, Petitioner’s “discovery” of judicial
14   decisions does not constitute a “factual predicate” justifying delayed accrual of the
15   limitation period. See Shannon v. Newland, 410 F.3d 1083, 1089 (9th Cir. 2005)
16   (intervening state court decision establishing abstract proposition of law arguably
17   helpful to petitioner does not constitute a “factual predicate” under section
18   2244(d)(1)(D)); Arroyo v. Jaime, 2020 WL 6899614, at *3 (C.D. Cal. Nov. 24, 2020)
19   (a favorable state court decision – no matter how recent – does not constitute a factual
20   predicate for purposes of section 2244(d)(1)(D)); Singer v. Dir. of Corr., 2010 WL
21   1444479, at *3 (C.D. Cal. Mar. 4, 2010) (the decision in Cunningham v. California,
22   549 U.S. 270 (2007) does not constitute a “factual predicate” within the meaning of
23   28 U.S.C. § 2244(d)(1)(D)), report and recommendation adopted, 2010 WL 1444475
24   (C.D. Cal. Apr. 2, 2010). 1
25

26

27   1The Court notes that the cases upon which Petitioner relies were decided in 2009 (Rodriguez) and
     2015 (Le). Petitioner has not demonstrated that through the exercise of due diligence he could not
28   have discovered these legal authorities long before April 23, 2020.
                                                     2
 1         Petitioner also argues that “the Boykin2 claim also came to light on or about
 2   10/17/2020.” (ECF 12 at 2.) As discussed in the Report, Petitioner entered a guilty
 3   plea on February 4, 2015, and the state court imposed the agreed-upon sentence on
 4   February 11, 2015. Petitioner’s conclusory assertion fails to demonstrate that
 5   Petitioner could not discover the factual predicate for his claim that his guilty plea
 6   was invalid until more than five year after he was sentenced. Accordingly,
 7   Petitioner’s contention that he is entitled to a delayed accrual date under 28 U.S.C.
 8   § 2244(d)(1)(D) lacks merit.
 9         For these reasons, the Court accepts the findings and recommendations of the
10   Magistrate Judge.
11         IT THEREFORE IS ORDERED that (1) the Report and Recommendation of
12   the Magistrate Judge is accepted and adopted; and (2) Judgment shall be entered
13   dismissing the action with prejudice.
14

15   DATED: June 15, 2021
16

17                                            ____________________________________
18                                                    ANDRÉ BIROTTE JR.
                                                UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27
     2
      Boykin v. Alabama, 395 U.S. 238, 242-244 (1969) (Constitution requires that guilty plea be
28   knowing, intelligent, and voluntary).
                                                 3
